Citation Nr: 1312226	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  05-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to service-connected facial scars. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1948 to September 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which failed to reopen the Veteran's claim for entitlement to service connection for an eye disorder.

Following the Board's denial of this claim in a November 2008 decision, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which, in a June 2010 memorandum decision, vacated the Board's June 2010 decision and remanded the matter back to the Board.

The appeal was returned to the Board, and in a November 2010 decision, the Board reopened the claim for service connection for an eye disorder and remanded the claim for additional development. The matter was again remanded in February 2011, May 2011, and in June 2012 for additional development.  The matter has returned to the Board, and it is ready for adjudication. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   The service treatment records do not show a chronic eye pathology diagnosed in service, to include as residual of powder burn injury to the face and eyelids. 

2.  The medical evidence of record does not show diagnoses of cataracts, glaucoma, macular hole, or blepharochalasis until more than three decades after the Veteran's period of service. 

3.  The preponderance of the medical evidence is against a finding that any eye disorder including cataracts, glaucoma, macular hole and blepharochalasis, is causally related to his period of active service, to include as residual of powder burn injury to the face or as proximately related to service-connected facial burn scars.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Stegall Concerns 

As noted above, the Board remanded the Veteran's claim in November 2010, in February 2011, and in May 2011 for evidentiary development, and the matter was remanded for the fourth time in June 2012 to provide the corrective notification.  The Board instructed the RO (via the Appeals Management Center (AMC)) in November 2010 to provide the Veteran with a VA examination to determine the nature and etiology of his claimed eye disorder.  He was provided with such an examination in November 2010.  The Board sought addendum opinions from the November 2010 VA examiner in February 2011 and May 2011.  The record now contains March 2011 and May 2011 addendum reports to the November 2010 VA examination report.  In June 2012, the Board determined that that the Veteran needed to be provided with notice on how to substantiate a claim based on the theory of secondary service connection under 38 C.F.R. § 3.310.  Corrective notification was sent in September 2012, and the AMC most recently readjudicated the Veteran's claim in January 2013. 

Thus, the Board's remand instructions have been fully complied with, and further actions are not needed at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

2.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

In the case at hand, an April 2005 letter provided the veteran VCAA notice, including of what was necessary to establish the underlying claim of service connection for an eye condition, and of his and VA's responsibilities in claims development.  The April 2005 letter also explained what the evidence showed and why the claim was denied, and provided the text of applicable regulations, including the regulations implementing the VCAA.  The Veteran was provided with notice requirements under Dingess by a letter mailed in March 2006.  He was also informed on the element and the evidence required for substantiating a claim on a secondary theory of entitlement in a September 2012 letter. 

The Veteran has been notified of everything required, has had ample opportunity to respond and supplement the record, and has had ample opportunity to participate in the adjudicatory process.  There was a timing deficiency with the April 2005, March 2006, and September 2012 letters, because it was provided after the initial evaluation.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by the re-adjudication of the claim, most recently in a January 2013 Statement of the Case, after the notice was provided.  Id.

VA has thereby met its obligations to notify the Veteran of the medical and other evidence needed to substantiate his claim and of what evidence he is responsible for obtaining.  Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his lay statements of argument, and identified VA and private treatment records have been obtained.  Pertinently, the Veteran has not indicated that any other VA treatment reports relevant to his cervical spine condition currently exist, nor has he requested that the VA attempt to obtain any other private treatment records. 

VA has also provided the Veteran with a November 2010 VA examination in conjunction with his claim and addendum opinions were provided in March 2011 and May 2011.  Collectively, the report and the addendums demonstrate that the VA examiner reviewed the evidence of record and rendered appropriate opinions based on the question presented by the Board.  The VA examiner's opinions were rendered after a thorough review of the claims file and are supported by the evidence of record.  Therefore, the Board finds that the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has declined the opportunity to testify before a member of the Board.  

3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, service connection may be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disease or injury. Compensation for secondary service connection based on aggravation of a nonservice-connected condition is warranted for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).   The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  While the stated intent of this change was to implement the requirements set forth in Allen, the amendment amounts to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. Here, the Veteran's claim was received prior to the effective date of the amendment. Therefore, the Board will apply the prior version of 38 C.F.R. § 3.310, which does not require the establishment of a baseline level of disability before an award of service connection may granted, as such version is more favorable to the Veteran.

The law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

In this case, the Veteran seeks entitlement to service connection for eye disorder as residual of an in-service powder burn injury to his face.  He claims that his current eye disorder is manifested by poor vision, burnt eyes, related headaches, and eye soreness that are residuals from his in-service powder burn injury.  He reports that his eyes were burnt from a powder burn to his face and he was treated for burns to his eyes in service.  The Veteran further reports that he has had problems with his eyes since his eyes were injured by the powder burn.  In the alternative, the Veteran contends that he has an eye disorder that is proximately caused by his service-connected facial and eye lid scars.  

The Veteran's 1948 enlistment examination reflects findings of 20/20 uncorrected vision bilaterally.  The service medical records show that in 1951, the Veteran sustained second degree burns to his face, both hands, and the anterior surface of the right knee.  The burns were caused by powder explosives, and he was hospitalized for 18 days to treat his injuries.  The nursing notes show that the Veteran's face had to be cleansed and the eyes irrigated.  His eyes were irrigated with boric acid solution on at least three additional occasions during his hospitalization.  The Veteran's 1951 separation examination reflects findings of 20/20 uncorrected vision bilaterally.  

In November 1951, the Veteran filed his original claim for entitlement to service connection for an eye disorder that he claimed was manifested by burning, smarting, and tearing eyes, bloodshot eyes, and related headaches.  

During a VA examination in April 1952, the Veteran complained of a burning sensation when he used his eyes for long periods or when he was exposed to bright lights.  He also complained of headaches over his eyes.  His uncorrected vision was 20/20 bilaterally.  The examiner observed that there was no evidence of interference with the opening or shutting of the Veteran's eyelids as a result of the burns.  The examiner noted that there was no apparent limitation of motion or irritation of the lids and that the lashes were intact.  

Service connection for burn scars of the face, hands, right anterior knee and eyelids was established by rating action of April 1952.  

In April 1983, the Veteran filed a claim for service connection for cataracts related to the in-service powder burn that injured his eyes.  He complained of bloodshot, aching and watering eyes.  He reported that he was first diagnosed with cataracts in 1978.  

VA treatment records show that the Veteran sought treatment for his eyes in 1983, 1984 and 1985.  It was noted that the Veteran had a visual deficiency.  A March and April 1983 VA treatment note reflects a reported impression of borderline ocular hypertension.  There were also findings of glaucomatous cupping.  The records also show that the veteran reported the history of burns to the eyes during service.  There are references to refractive errors in reports dated in 1983 and 1985.  

The RO denied entitlement to service connection for glaucoma and cataracts, to include as due to in-service powder burn to face, in a December 1985 rating decision.  The Veteran filed another claim for eye condition, as residuals of burns in February 1997, and his claim was denied in a March 1997 rating decision.  The Veteran appealed, and the RO's March 1997 denial was confirmed and subsumed in the Board's August 1999 decision. 

In November 2004, VA received a statement from the Veteran in which he initiated the current matter.  At that time, the Veteran reported that his eye disorder was manifested by poor vision.  He reported that during service, his eyes were burnt in accident, and afterwards, he experienced headaches and eye soreness.  

A VA eye examination was conducted in November 2010.  In the examination report, the VA examiner noted a review of the claims folder and recorded the Veteran's reported history.  The Veteran was treated for a macular hole in his right eye in 1990, without further complications.  He has been treated for open-angled glaucoma for many years.  He currently complained of poor vision that he described as a haze along his inferior vision when he did not wear his glasses.  Clinical examination revealed the Veteran had impaired vision, right pseudophakia, findings indicative of glaucoma, and blepharochalasis.  The VA examiner diagnosed glaucoma, blepharochalasis, and an inferior field haze.  The VA examiner determined that the Veteran's inferior field haze was not related to glaucoma or the superficial skin burns incurred during service, but was instead more likely than not due to blepharochalasis.

In a March 2011 addendum to the November 2010 VA examination, the VA examiner opined that the Veteran's glaucoma was less likely than not related to the facial burns incurred during service.  In so opining, the examiner noted that there was no evidence of trauma to the eye to suggest it caused his glaucoma, and glaucoma was related to the Veteran's genetic make-up.  The examiner rendered no opinion regarding blepharochalasis and its relationship to the facial burns in service as specifically requested by the February 2011 remand.

In a May 2011 addendum to the November 2010 VA examination, the VA examiner opined that the Veteran's blepharochalasis and macular hole were not likely related to his in-service facial burn.  The VA examiner supported his medical conclusion by noting that there was no scarring of the skin of the eyelids.  The swelling of the lower eyelids was from herniated orbital fat, which is a common condition in older individuals with no history of trauma.  The VA examiner further stated that macular hole could not be related to in-service powder burn to the face as there was no evidence of external trauma to the anterior segment that could have carried force to injure the retinal surface. 

The Veteran has submitted more recent private treatment records that show he has current diagnoses of cataract in left eye, glaucoma, and macular hole, status post repair in 1999. 

Based on a review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current eye disorder that is related to his period of service, to include the in-service powder burn, or as proximately due to his service-connected facial and eyelid scars. 

Initially, the Board notes that medical evidence shows that the Veteran has been diagnosed with refractive errors.  His bilateral refractive error is developmental in nature and there is no evidence of an aggravated his developmental defect by the powder burn injury to his face.  The Veteran's eyes were evaluated as normal and his vision was measured at 20/20 at the time of his separation from service.  The Veteran's bilateral refractive error does not constitute disability for VA purposes.  See 38 C.F.R. § 3.303(c) and 4.9 (providing that refractive error is not a disease or injury for VA compensation purposes).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).   

Next, the Board observes that the evidence of record currently reflects that the Veteran has been diagnosed with cataracts, glaucoma, macular hole, and blepharochalasis.  See November 2010 VA examination report and September 2012 private treatment record.  As such, there is evidence of a current disability.  See Hickson, 12 Vet. App. at 253.  The Board acknowledges that the record shows that the Veteran has claimed of various eye complaints, including sore eyes, bloodshot eyes, burning, smarting and tearing eyes, as well as poor vision and related headaches.  In the November 2010 VA examination report, the VA examiner concluded that the Veteran's complaints of poor vision and inferior field haze were associated with his blepharochalasis.  The Veteran's symptomatology has been associated with one of all of the above diagnosed disorders; otherwise, service connection cannot be awarded without a current diagnosed disability.  See Id. 

With respect to the second element, in-service incurrence or aggravation of a disease or injury, the Board will address the matter of a disease and injury separately. 

The Board first turns to the question of an in-service incurrence of the disease.  As noted above, the Veteran's service treatment records show that he received treatment for his eyes following the 1951 powder burn injury to his face.  His eyes were irrigated on at least four occasions during his hospitalization to treat his burn injuries.  A diagnosis for an eye disorder was not provided in the treatment notes.  
The report of 1951 examination prior to separation shows that the Veteran's eyes were evaluated as normal.  There is no evidence of a diagnosed chronic eye disorder shown in service.  Moreover, the 1952 VA examination report was negative for any eye pathology, despite the Veteran's complaints of burning eye at that time. 

The post-service treatment records show that the Veteran was first diagnosed with cataracts in 1978 and he was first diagnosed with glaucoma in 1983.  He was treated for macular hole in the 1990's, and the first diagnosis of blepharochalasis was in 2010.  Each of these diagnoses comes well beyond the first year after his separation from service.  

The Board has considered the Veteran's assertion that he developed an eye disorder in service as a result of injury to his eyes from the powder burn.  His statement is supported by his original service connection claim in November 1951, in which he complained of various eye problems.  While the Veteran is competent to report on what he feels, the evidence does not reflect that he is competent to report that he had a diagnosed eye disorder during his period of service or within the first year after his separation from service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Notably, such an eye diagnosis requires medical expertise which the Veteran has not been shown to have and the type of objective clinical findings that are not readily observable by a lay person.  Id.  Here, the 1952 VA examination report shows no finding of eye pathology at that time.  Moreover, the medical evidence does not show that the Veteran was diagnosed with any of his current eye disorders until decades after his separation from service. 

While the Veteran may believe that he had chronic eye problems that were related to eye pathology, it is clear from the evidence that he had not been diagnosed with any eye disorder much later.  The preponderance of the evidence is against a finding that the Veteran has a current eye disorder, to include cataracts, glaucoma, macular hole, and blepharochalasis, that existed during service.  See 38 C.F.R. § 3.303. 

With respect to in-service injury, it is clear from the record that the Veteran suffered injuries to his face from a powder burn in July 1971 and he was subsequently treated for injuries from that incident, including irrigation of his eyes.  The Veteran is also in receipt of service connection for facial and eyelid scars as residuals of the powder burn. 

The remaining questions on appeal are whether the evidence of record is at least in approximate balance that any of the Veteran's current diagnosed eye disorders is related to his in-service powder burn or a proximately caused by his service-connected facial and eyelid scars.  

The record contains the negative medical nexus opinions from the VA examiner who conducted the November 2010 VA examination.  See the report of the November 2010 VA examination with March 2011 and May 2011 addendums.  The VA examiner concluded that the Veteran did not have a current disorder, to include glaucoma, macular hole in the right eye, inferior haze, and blepharochalasis that was not related to his period of service, to include as related to powder burn injuries.  The VA examiner supported his medical conclusion by noting a review of the medical evidence did demonstrate external trauma to the eyes to affect the retina as to cause the Veteran's glaucoma or macular hole, and there was no scarring of the skin of the eyelids to cause to the blepharochalasis.  Rather, the Veteran's glaucoma was more likely related to his genetic make-up and his blepharochalasis was age-related. 

The Board acknowledges that although the Veteran is service-connected for eyelid scars, the VA examiner found no evidence of scaring to the Veteran's eyelid at the time of the November 2010 VA examination that would cause or aggravate in his current blepharochalasis.  

The VA examiner's medical opinions heavily weigh against the Veteran's contention that his current eye disorder is related to his in-service powder burn to the face or is proximately caused by his service-connected facial and eyelid scars.  

The Board finds it significant that there is no contrary medical opinion of record that supports the Veteran's assertions that his current eye disorder is related to his period of service, to include as secondary to his service-connected facial and eyelid scars.  

The Board notes the Veteran's lay statement that his doctor told him that during the in-service powder burn injury, he could have hit his head, which would have resulted in the macular hole.  See the Veteran's April 2012 response to the March 2012 supplemental statement of the case.  The Board finds this statement to be too attenuated to constitute competent medical evidence of nexus to inservice noise exposure.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  While a Veteran may be competent to report that a physician had told him that he had a particular diagnosis, a Veteran is not competent to relay a medical opinion which may be much more complex than a simple diagnosis.  The evidence does not support a finding that the Veteran's macular hole is related to the in-service powder burn incident.  See 38 C.F.R. § 3.303 

The Board has also considered the Veteran's assertion that his eye disorder is related to his in-service powder burn to the face or is proximately caused by his service-connected facial scars.  The Board acknowledges that lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d. at 1315.  However, lay persons are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service or to a service-connected disability.  See Jandreau, 492 F.3d at 1377 (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran is capable of observing his symptoms of impaired vision and burning, itching, and watering eyes, but he is not competent (i.e., professionally qualified) to offer an opinion as to a possible relationship between eye disorder and service-connected facial and eyelid scars.

Based on the foregoing, the Board finds that the evidence of record does not show that the Veteran's current eye disorder first manifested during his period of service.  The first medical evidence of a diagnosis of his current eye disorders, to include cataracts, glaucoma, macular hole, and blepharochalasis, does not come until decades after his separation from his period of service.  In addition, the weight of the evidence is against a finding that his current diagnosed eye disorders are related to his in-service powder burn to the face or is proximately caused by his service-connected facial scars.  The Board finds that the preponderance of the medical evidence is against an award of service connection on a direct or secondary basis.  The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.


ORDER

Entitlement to service connection for eye disorder, to include as secondary to facial scars, is denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


